Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 6 November 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Germantown, Novemr. 6th. 1793.

I received on the 4th. instant, your favor of Octo. 23d. informing me that the French privateer the Vainqueur de la Bastille, one of those clandestinely armed in the United States, had taken and carried into North Carolina a vessel of your nation. It is hoped that the instructions heretofore given to the Governors of the several States will have effected the immediate restitution of the vessel and cargo. For greater caution however the Secretary at war is charged to write to the Governor of North Carolina on this special subject, and there is every reason to rely that (the facts being as has been represented to you) the vessel and her cargo will be restored. This is all the Executive can do: for by our laws, damages can only be awarded against an individual by a Court of Justice, to which the injured party must apply for that purpose. I have the honor to be with sentiments of respect & esteem, Gentln: &c:

Th: Jefferson

